SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2007 [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number000-49745 UNITED ESYSTEMS, INC. (Exact Name of Registrant as specified in its Charter) Nevada (State or other jurisdiction of incorporation or organization) 91-2150635 (IRS Employer Identification No.) 15431 O’Neal Road Gulfport, Mississippi (Address of Principal Executive Offices) 39503 (Zip Code) Registrant’s
